Citation Nr: 0623407	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  98-17 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability, secondary to medication prescribed for service-
connected knee and low back disabilities.

2.  Entitlement to service connection for a gastrointestinal 
disability, secondary to medication prescribed for service-
connected knee and low back disabilities.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to service-connected knee and 
low back disabilities.

4.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection a gastrointestinal 
disability, secondary to medication prescribed for service-
connected knee and low back disabilities, for an acquired 
psychiatric disorder, secondary to service-connected knee and 
low back disabilities, and for a cervical spine disability, 
to include as secondary to a service-connected low back 
disability.

Service connection for a gastrointestinal disability was 
previously denied in an April 1993 RO decision.  The claim 
presently on appeal is framed as a gastrointestinal 
disability, secondary to medication prescribed for service-
connected knee and low back disabilities.  However, the Board 
finds that the prior adjudication was of the same claim, 
however styled.  See Ashford v. Brown, 10 Vet. App. 120 
(1997).  Thus, although the RO has adjudicated the issue of 
entitlement to service connection for a gastrointestinal 
disability on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Lastly, in an October 1997 letter to the RO, the veteran 
appears to have raised a claim to reopen his previously 
denied claim for service connection for TMJ.  The Board 
refers this matter to the RO for appropriate action.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, secondary to service-connected 
knee and low back disabilities, and for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a gastrointestinal 
disability was previously denied in an April 1993 rating 
decision; the veteran did not appeal that decision.

2.  Evidence received since the April 1993 decision includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's gastrointestinal disability 
(gastroesophageal reflux disease and hiatal hernia) is a 
result of the use of medications prescribed for his service-
connected orthopedic disabilities.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied service 
connection for a gastrointestinal disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a gastrointestinal 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (1997).

3.  The veteran's gastrointestinal disability is proximately 
due to or the result of his service-connected orthopedic 
disabilities.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in April 1993, the RO denied the 
veteran's claim for service connection for a gastrointestinal 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the 
April 1993 decision became final because the appellant did 
not file a timely appeal.

The claim for entitlement to service connection for a 
gastrointestinal disability may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claim in January 1998.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(1997).  The Board notes, as an aside, that the definition of 
"new and material evidence" has been changed, but the 
latest definition only applies to applications to reopen a 
finally decided claim received by VA on or after August 29, 
2001; thus, this change does not apply to the instant case 
because the claim to reopen was received before that date.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service VA and private records, and the veteran's 
statements.  The RO found that there was no evidence of a 
current gastrointestinal condition, and the claim was denied.  

After the denial of his claim for service connection for a 
back disability, the veteran sought to reopen the claim in 
January 1998.  The Board finds that the evidence received 
since the last final decision is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

Among the newly received evidence is November 1996 treatment 
record which notes that the veteran complained of stomach 
discomfort and reflux, and in which he is diagnosed with 
dyspepsia.  Earlier-dated records note similar complaints but 
do not contain a diagnosis.  The Board finds this evidence to 
be both new and material because it establishes a current 
diagnosis of a gastrointestinal condition.  This evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Also, the 
appellant has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, given that the 
appellant had adequate notice of the applicable regulations, 
he would not be prejudiced by the Board's review of the 
merits of the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including peptic ulcers, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  "A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran's service medical records indicate that he was 
first prescribed nonsteroidal anti-inflammatory drugs 
(NSAIDs) including Naprosyn in 1988 for treatment of pain 
associated with his right knee and low back disabilities.  
Post-service medical records indicate that the veteran 
continued to take NSAIDs for relief of pain, and that in 
September 1989 he first complained of gastrointestinal 
intolerance that his treating physician felt might be related 
to NSAID use.  He was prescribed medication including Mylanta 
for treatment of gastrointestinal distress beginning in May 
1990.  Private treatment records dated in March 1997, January 
1999, and September 2003 found that the veteran's 
gastrointestinal disorders were related to NSAIDs.  Treatment 
records indicate that the veteran continued to take NSAIDs 
for relief of pain until approximately 1997.

A June 1998 report of VA examination noted that a 1997 upper 
gastrointestinal series revealed gastroesophageal reflux 
disease (GERD) and a hiatal hernia.  The veteran had 
continued to take NSAIDs for pain relief (of his service-
connected low back disability) until they were discontinued 
secondary to gastrointestinal distress in 1997.  The examiner 
noted that the most important aggravating factor of his GERD 
and hiatal hernia was NSAID use.  

In a January 1999 private report of examination, the examiner 
found that the veteran's hiatal hernia with GERD, including 
esophagitis II-III gastritis and duodenal ulcer were related 
to NSAID use, and aggravated by helicobacter pylori 
infection.  

The Board finds that the evidence in this case supports the 
veteran's claim, and there is no evidence to the contrary on 
any issue relevant to entitlement to service connection.  The 
private treatment records dated in March 1997, January 1999, 
and September 2003, the June 1998 VA report of examination, 
and the January 1999 private opinion finding a relationship 
between NSAID use and the veteran's current gastrointestinal 
disorders are persuasive corroboration of the veteran's 
contentions.  Accordingly, the Board finds that service 
connection for a gastrointestinal disability as secondary to 
medication prescribed for treatment of service-connected knee 
and low back disabilities is warranted.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran is entitled to service 
connection on a secondary basis for a gastrointestinal 
disability.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the veteran. 


ORDER

The claim for service connection for a gastrointestinal 
disability is reopened.  

Service connection for a gastrointestinal disability is 
granted.


REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for an 
acquired psychiatric disorder, secondary to service-connected 
knee and low back disabilities, and for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability.

In June 1998 opinions, VA examiners found that the veteran's 
currently diagnosed dysthymic disorder and degenerative joint 
disease of the cervical spine were unrelated to both the 
veteran's period of active service and to his service-
connected knee and back disabilities.  The rationale provided 
for the opinion finding no relationship between the veteran's 
psychiatric disorder and his service-connected disabilities 
was that there was no evidence of any psychiatric trouble 
prior to a February 1997 motor vehicle accident in which the 
veteran was injured, suggesting that the psychiatric problems 
were related to the later injury rather than any service-
related disabilities.  The rationale provided for the opinion 
finding no relationship between the veteran's neck problems 
and his active service, including his service-connected low 
back disability was that the veteran did not complain of neck 
pain either in service or for many years after his discharge 
from service, suggesting that the etiology of his neck pain 
was post-service in nature.

Following the June 1998 examinations, the veteran submitted 
additional medical evidence which demonstrates that as early 
as September 1989 the veteran was noted to be quite anxious 
about his right knee disability.  Private records dated in 
February 1990 show that he complained of and was assessed 
with experiencing anxiety and depression related to his 
service-connected injuries.  These records also indicate that 
he was prescribed Valium for treatment of these conditions in 
March 1990.  Treatment records dated from March 1990 to 
August 1996 show that the veteran continued to complain of 
anxiety and that he received periodic treatment for 
psychiatric problems.  Based upon this additional evidence, 
it appears that the veteran had psychiatric complaints and 
treatment well before his February 1997 motor vehicle 
accident.  The Board thus finds that an additional opinion 
addressing the etiology of the veteran's psychiatric 
disorders is necessary.  Similarly, additionally submitted 
medical evidence demonstrates that the veteran complained of 
neck pain, in addition to pain and numbness radiating from 
his neck into his arms in September 1995.  Additionally, a 
September 2003 private opinion relates the veteran's cervical 
spine condition to his service-connected orthopedic 
disabilities.  With the addition of this evidence, the Board 
finds that an additional etiological opinion, which 
reconciles the various etiological opinions of record, is 
necessary.

As the factual basis upon which the June 1998 opinions were 
rendered has changed, the Board finds that the claims must be 
remanded for an additional examination and etiological 
opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of his 
cervical spine disorder.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
report should indicate that the claims 
folder has been reviewed, and that the 
examiner has taken into account the 
private and VA medical records of prior 
treatment referable to neck pain, 
including radiculopathy into the upper 
extremities.  Based upon a review of 
the historical records and medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or greater probability that the 
veteran's cervical spine disorder is 
related to either his period of active 
service, or to his service-connected 
low back disability.  The examiner 
should specifically address and 
reconcile this opinion with the various 
opinions of record finding that the 
veteran's cervical spine disorder is 
related to his low back disability and 
the injuries he sustained in service.

If the examiner feels that the 
requested opinion cannot be given 
without resort to speculation, the 
examiner should so state.

2.  Schedule the veteran for a 
psychiatric examination for the purpose 
of ascertaining the nature and etiology 
of any acquired psychiatric disorder.  
The examiner should specifically opine 
as to whether any psychiatric disorder 
is related to the veteran's service-
connected orthopedic disabilities.  The 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  All 
established psychiatric diagnoses 
should be fully set forth.  The claims 
file must be made available to and be 
reviewed by the examiner.  The examiner 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any 
psychiatric disorder is causally or 
etiologically related to any incident 
of the veteran's service, including his 
service-connected knee and low back 
disabilities.  Any opinion expressed by 
the examiner must be accompanied by a 
complete rationale.  If necessary, the 
examiner should reconcile this opinion 
with any other opinions of record.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for an acquired 
psychiatric disorder, secondary to 
service-connected knee and low back 
disabilities, and for a cervical spine 
disability, to include as secondary to 
a service-connected low back 
disability.  If action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


